Pannell, Judge.
1. This case is controlled by the decision in King v. Skinner, 101 Ga. App. 102 (1, 2) (112 SE2d 789) and the rulings therein made that the failure of the movant, in a motion for new trial, to comply with Rule 8 of the Civil Court of Fulton County providing for two days’ written notice to opposing counsel (or waiver in writing) before submitting a brief of evidence for approval by the trial judge, is a proper ground for dismissing the motion for new trial.
2. Under the facts disclosed by the record, it does not appear that the trial judge abused his discretion in refusing to continue the hearing on the motion for new trial.

Judgment affirmed.


Nichols, P. J., and Eberhardt, J., concur.